            Case 1:19-cv-01552-ABJ Document 17-3 Filed 09/02/20 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

CITIZENS FOR RESPONSIBILITY AND )
ETHICS IN WASHINGTON,               )
                                    )
            Plaintiff,              )
                                    )
      v.                            )                Civil No. 19-1552 (ABJ)
                                    )
U.S. DEPARTMENT OF JUSTICE,         )
                                    )
            Defendant.              )
____________________________________)

      PLAINTIFF’S RESPONSE TO DEFENDANT’S STATEMENT OF MATERIAL
           FACTS AS TO WHICH THERE IS NO GENUINE DISPUTE AND
       PLAINTIFF’S STATEMENT OF MATERIAL FACTS NOT IN DISPUTE IN
      SUPPORT OF PLAINTIFF’S CROSS-MOTION FOR SUMMARY JUDGMENT

       Pursuant to Local Civil Rule 7(h), Plaintiff Citizens for Responsibility and Ethics in

Washington hereby responds to Defendant U.S. Department of Justice’s (“DOJ”) Statement of

Material Facts as to Which There Is No Genuine Dispute (ECF No. 15-1), and submits its Statement

of Material Facts Not in Dispute in Support Of Plaintiff’s Cross-Motion for Summary Judgment.

I.     Plaintiff’s Response to Defendant’s Statement of Material Facts

       1.      Undisputed that on April 18, 2019, Anne L. Weismann on behalf of plaintiff Citizens

for Responsibility and Ethics in Washington (“Plaintiff”) submitted a FOIA request to DOJ’s Office

of Legal Counsel (“OLC”) seeking “all documents pertaining to the views of OLC provided

Attorney General William Barr on whether the evidence developed by Special Counsel Robert

Mueller is sufficient to establish that the President committed an obstruction-of-justice offense.”

Undisputed that the FOIA Request sought records without a date limitation and that Plaintiff

requested expedited processing of the request.
            Case 1:19-cv-01552-ABJ Document 17-3 Filed 09/02/20 Page 2 of 4




       2.      Undisputed that by letter dated April 26, 2019, Mr. Paul Colborn responded to Ms.

Weismann on behalf of OLC, acknowledging receipt of the FOIA Request. Undisputed that by the

April 26, 2019 letter, OLC also informed Ms. Weismann that DOJ’s Office of Public Affairs had

denied the request for expedited processing.

       3.      Undisputed that Plaintiff filed the instant lawsuit on May 28, 2019 and that at that

time DOJ had not released any responsive records.

       4.      Undisputed that on February 11, 2020, Plaintiff agreed to limit the scope of the

Request to all material to documents actually provided by OLC to Attorney General William Barr

or the Office of the Attorney General on the subject that the President committed an obstruction-of-

justice offense.

       5.      Undisputed that by letter dated May 22, 2020, OLC responded to Plaintiff’s FOIA

request and that the OLC Response informed Plaintiff that OLC had identified 61 responsive

records. Undisputed that the OLC Response further informed Plaintiff that 32 responsive records

were enclosed with some redactions, one responsive record had been referred to DOJ’s Office of

Information Policy, and the remaining 28 responsive records had been withheld in full pursuant to

FOIA Exemption 5. Also undisputed that the 32 responsive records were furnished to Plaintiff that

same day.

       6.      Undisputed that the OLC Response informed Plaintiff that the withheld documents

were protected by the attorney-client and deliberative process privileges and were not appropriate

for discretionary release, but dispute any inference that the documents in fact were protected by the

two cited privileges.




                                                  2
             Case 1:19-cv-01552-ABJ Document 17-3 Filed 09/02/20 Page 3 of 4




        7.      Undisputed that Ms. Vanessa R. Brinkmann has attested that on May 8, 2020, OLC

referred a single nine-page memorandum to OIP for processing and direct response and that the

memorandum was referred to OIP because it was solicited by and written for the Attorney General.

        8.      Undisputed that by letter dated June 17, 2020, OIP released the memorandum in part

to Plaintiff, withholding certain information on page one pursuant to the deliberative process and

attorney-client privileges of Exemption 5, withholding pages two through eight in full pursuant to

the same privileges of Exemption 5, and releasing page nine in full. Plaintiff disputes any inference

that that the withheld material is protected by the two cited privileges.

        9.      Undisputed that OIP’s June 17, 2020 release constituted DOJ’s final response to

Plaintiff’s FOIA request.

        10.     Undisputed that Plaintiff is not challenging the adequacy of DOJ’s search for

responsive records, DOJ’s withholdings pursuant to Exemption 6, or DOJ’s withholdings pursuant

to Exemption 5 from the 32 responsive records released with redactions on May 22, 2020 by OLC

to Plaintiff.

II.     Plaintiff’s Statement of Undisputed Material Facts.

        1.      On March 22, 2019, Special Counsel Mueller submitted his Report to Attorney

General Barr “explaining the prosecution or declination decisions [the Special Counsel] reached.”

Special Counsel Robert S. Mueller, III, Report On The Investigation Into Russian Interference In

The 2016 Presidential Election, March 2019 (“Report”) Vol. I at 1 (quoting 28 C.F.R. § 600.8(c)).

        2.      By letter dated March 22, 2019, Attorney General Barr informed the Chairs and

Ranking Members of the Senate and House Judiciary Committees that Special Counsel Mueller had

“concluded his investigation of Russian interference in the 2016 election and related matters.” See

https://int.nyt.com/data/documenthelper/708-attorney-general-william-barr-lettermueller/




                                                   3
            Case 1:19-cv-01552-ABJ Document 17-3 Filed 09/02/20 Page 4 of 4




b7fd3a05ab618bad8544/optimized/full.pdf#pag=1. In so doing, Attorney General Barr also

provided notice required by 28 C.F.R. § 600.9(a)(3) that there were “no . . . instances during the

Special Counsel’s investigation” in which the Attorney General or Acting Attorney General

“‘concluded that a proposed action by a Special Counsel was so inappropriate or unwarranted under

established Departmental practices that it should not be pursued.’” Id. (quoting § 600.9(a)(3)).

       3.      On April 18, 2019, Attorney General Barr held a press conference in advance of his

release to Congress and the public of the two-volume Report. U.S. Department of Justice News,

Attorney General William P. Barr Delivers Remarks on the Release of the Report on the

Investigation into Russian Interference in the 2016 Presidential Election, Apr. 18, 2019,

https://www.justice.gov/opa/speech/attorney-general-william-p-barr-delivers-remarks-release-

report-investigation-russian. During that press conference the Attorney General discussed his view

that President Trump had not obstructed the Special Counsel’s investigation, which he said was

made in part after consulting with OLC. Id.

Dated: September 2, 2020                      Respectfully submitted,

                                               /s/ Anne L. Weismann
                                              Anne L. Weismann
                                              (D.C. Bar No. 298190)
                                              6117 Durbin Road
                                              Bethesda, MD 20817
                                              Phone: 301-717-6610
                                              Weismann.anne@gmail.com

                                              Adam J. Rappaport
                                              (D.C. Bar No. 479866)
                                              Citizens for Responsibility and Ethics
                                              in Washington
                                              1101 K Street, N.W., Suite 201
                                              Washington, D.C. 20001
                                              Phone: (202) 408-5565
                                              arappaport@citizensforethics.org

                                              Attorneys for Plaintiff



                                                  4
